08-6081-ag
Chen v. Holder
                                                                                  BIA
                                                                            LaForest, IJ
                                                                          A095 530 701
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH TH IS CO URT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 1 st day of February,two thousand ten.

PRESENT:
         ROSEMARY S. POOLER,
         REENA RAGGI,
         DEBRA ANN LIVINGSTON,
                       Circuit Judges.
___________________________________

YING CHEN,
         Petitioner,
         v.                                               08-6081-ag
                                                          NAC
ERIC H. HOLDER JR., *
U.S. ATTORNEY GENERAL, BOARD OF
IMMIGRATION APPEALS,
              Respondents.
___________________________________




             *
         Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr., is
    automatically substituted for former Acting Attorney
    General Mark R. Filip as a respondent in this case.
FOR PETITIONER:           Farah Loftus, Century City,
                          California.

FOR RESPONDENTS:          Tony West, Assistant Attorney
                          General, Civil Division, Stephen J.
                          Flynn, Assistant Director, Jeffrey
                          R. Meyer, Attorney, Office of
                          Immigration Litigation, U.S.
                          Department of Justice, Washington,
                          D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ying Chen, a native and citizen of the

People’s Republic of China, seeks review of a November 26,

2008 order of the BIA affirming the October 22, 2007

decision of Immigration Judge (“IJ”) Brigitte LaForest

denying Chen’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Ying Chen, No. A095 530 701 (B.I.A. Nov. 26,

2008), aff’g No. A095 530 701 (Immig. Ct. N.Y. City Oct. 22,

2007).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    “Where, as here, the BIA agrees with the IJ's

conclusion that a petitioner is not credible and, without

rejecting any of the IJ's grounds for decision, emphasizes

                               -2-
particular aspects of that decision, we will review both the

BIA's and IJ's opinions – or more precisely, we review the

IJ's decision including the portions not explicitly

discussed by the BIA.”     Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).     We review the agency’s factual

findings, including adverse credibility determinations,

under the substantial evidence standard.     See 8 U.S.C.

§ 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d

Cir. 2008).     We review de novo questions of law and the

application of law to undisputed fact.     See Passi v.

Mukasey, 535 F.3d 98, 101 (2d Cir. 2008).

    Substantial evidence supports the IJ’s determination

that Chen was not credible.     Chen admitted that she lied

under oath about a previously filed fiancee relative

petition.     An IJ may properly conclude that an applicant’s

willingness to lie under oath “infect[s] the balance of

[her] uncorroborated or unauthenticated evidence,” Siewe v.

Gonzales, 480 F.3d 160, 170-71 (2d Cir. 2007), and Chen’s

explanation for lying was not so compelling that the IJ

erred by declining to credit it, see Majidi v. Gonzales, 430

F.3d 77, 80-81 (2d Cir. 2005).




                               -3-
    Additionally, substantial evidence supported the IJ’s

finding that Chen was unable to provide a reasonable

explanation for any of the following discrepancies: (1)

while Chen testified that she worked at a factory in October

2005, when she was allegedly forced to submit to an

abortion, a biographic information form in the record

provided no such information; (2) Chen’s household

registration did not indicate that she worked as an

accountant at a factory; and (3) although Chen testified

that she had paid the 5000 RMB fine that the family planning

authorities had levied against her, the letter from her

mother failed to include that information. The BIA did not

err in holding that, under the REAL ID Act, the IJ was

entitled to rely on the cumulative effect of these

discrepancies, without regard to whether they “go[] to the

heart of [Chen’s] claim,” in finding that Chen was not

credible.   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 163 (2d Cir. 2008).

    Finally, because Chen’s claims for withholding of

removal and CAT relief are based on the same factual

predicate as her asylum claim, this adverse credibility

determination defeats all of Chen’s claims.   See Paul v.



                             -4-
Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   The pending motion for a stay of removal is

DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             -5-